   Case 17-00270-SMT   Doc 280 Filed 08/16/19 Entered 08/16/19 14:10:26   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 6

Signed: August 16, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge


                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    ROTINI, INC.,                       )       Case No. 17-00270
                                        )       (Chapter 11)
                       Debtor.          )       Not for publication in
                                        )       West’s Bankruptcy Reporter.

                         MEMORANDUM DECISION AND ORDER
                     DENYING REQUEST FOR EMERGENCY HEARING

          Papardelle, Inc., the purchaser of Rotini, Inc.’s assets

    under a sale by the chapter 7 trustee approved by the court, and

    the current operator of the debtor’s former restaurant,

    Ristorante Piccolo, is requesting an emergency hearing regarding

    the District of Columbia’s closing the restaurant.           This request

    will be denied.

                                            I

          As already briefly stated in the court’s Memorandum Decision

    and Order Conditionally Denying Motion for Emergency Hearing

    (“Memorandum Decision”) (Dkt. No. 274), Papardelle acquired the

    assets of the debtor under a sale by the chapter 7 trustee.              The

    sale was made subject to all liens.
Case 17-00270-SMT   Doc 280    Filed 08/16/19 Entered 08/16/19 14:10:26    Desc Main
                              Document Page 2 of 6


        Papardelle filed an Emergency Motion for Determination That

 Trustee’s Sale Complied with the District of Columbia Bulk Sales

 Act, or in the Alternative, That the District of Columbia Waived

 All Rights under the D.C. Bulk Sales Act (“Emergency Motion”)

 (Dkt. No. 271) wherein Papardelle asserted that the District of

 Columbia asserted a liability in the amount of the original

 purchase price, $125,000.00, against Papardelle for violation of

 the Bulk Sales Act, D.C. Code §§ 47-4461 through 47-4463, and

 that the District of Columbia had forced the closing of

 Papardelle’s operations for failing to pay the liability.

 Papardelle asserted that no liability arose under the Bulk Sales

 Act.    Papardelle has also filed a Praecipe (Dkt. No. 272) wherein

 it sought an emergency hearing on the Emergency Motion.                  The

 court issued its Memorandum Decision, wherein it conditionally

 denied the request for an emergency hearing upon Papardelle

 filing a new Praecipe showing that an emergency exists warranting

 the holding of an emergency hearing to address the Bulk Sales Act

 issue.

        The District of Columbia, subsequent to the court issuing

 its Memorandum Decision, has filed an Opposition of the District

 of Columbia to Papardelle’s Emergency Motion for Determination

 That Trustee’s Sale Complied with the District of Columbia Bulk

 Sales Act, or in the Alternative, That the District of Columbia

 Waived All Rights under the D.C. Bulk Sales Act (“Opposition”)

                                        2
Case 17-00270-SMT   Doc 280    Filed 08/16/19 Entered 08/16/19 14:10:26   Desc Main
                              Document Page 3 of 6


 (Dkt. No. 275).    The District of Columbia asserts that the court

 does not have jurisdiction over this matter, and that Papardelle

 is mistaken in its belief that the closing of Ristorante Piccolo

 is due to its failure to pay the asserted liability under the

 Bulk Sales Act.    In fact, the closure was due to the District of

 Columbia exercising its legal rights to enforce its tax liens by

 levy pursuant to D.C. Code § 47-4471.

      Papardelle has filed a response to the court’s Memorandum

 Decision wherein Papardelle contends that it is significantly

 harmed by the closure of the restaurant, but fails to establish

 how the closure is pursuant to its failure to pay the asserted

 personal liability of Papardelle under the Bulk Sales Act.

 Accordingly, Papardelle has not shown that it needs an expedited

 hearing to address the issue of its personal liability under the

 Bulk Sales Act.    It also has filed Papardelle 1068, LLC’S Reply

 to the Opposition of the District of Columbia to the Emergency

 Motion for Determination That Trustee’s Sale Complied with the

 District of Columbia Bulk Sales Act, or in the Alternative, That

 the District of Columbia Waived All Rights under the D.C. Bulk

 Sales Act (Dkt. No. 277) wherein Papardelle contends that it has

 not assumed the debtor’s tax liability and that the District of

 Columbia’s liens do not attach to assets acquired after the sale.

                                        II

      Papardelle has not shown that it is entitled to an emergency


                                        3
Case 17-00270-SMT   Doc 280    Filed 08/16/19 Entered 08/16/19 14:10:26   Desc Main
                              Document Page 4 of 6


 hearing.   It appears that Papardelle, pursuant to its reply to

 the District of Columbia’s Opposition, has abandoned the argument

 that the closure of the restaurant is pursuant to Papardelle’s

 failure to pay the alleged liability under the Bulk Sales Act.

 Instead of attempting to show that the District of Columbia has

 closed the restaurant under the Bulk Sales Act, Papardelle argues

 that Papardelle has not assumed the debtor’s tax liabilities and

 that the District of Columbia’s tax liens have not attached to

 the assets Papardelle owns other than those purchased from the

 trustee.

      This court lacks subject matter jurisdiction under 28 U.S.C.

 § 1334(b) to decide whether the District of Columbia has engaged

 in a wrongful tax levy by seizing assets of Papardelle that are

 not subject to the tax liens for tax debts the debtor owes.                 As

 explained in Majidy v. Bello (In re Bello), No. 17-10035, 2018 WL

 1882910, at *2 (Bankr. D.D.C. April 17, 2018):

      Section 1334(b) provides that the court has jurisdiction
      over “all civil proceedings arising under title 11, or
      arising in or related to cases under title 11.” Cases
      arise under title 11 when “a claim is made under a
      provision of title 11.”          Collier on Bankruptcy
      ¶ 3.01[3][e][i] (quoting H.R. Rep. No. 595, 95th Cong.,
      1st Sess. 445 (1977) ). Essentially, these are cases
      where the cause of action is created by title 11. Arise
      in jurisdiction, on the other hand, relates to cases with
      “‘administrative’ matters that only arise in bankruptcy.
      In other words, ‘arising in’ proceedings are those that
      are not based on any right expressly created by title 11,
      but nevertheless, would have no existence outside
      bankruptcy.” In re Wood, 825 F.2d 90, 96–97, (5th Cir.
      1987). Finally, related to proceedings are cases where
      “the outcome of the proceeding could conceivably have an

                                        4
Case 17-00270-SMT                                                                              Doc 280    Filed 08/16/19 Entered 08/16/19 14:10:26   Desc Main
                                                                                                         Document Page 5 of 6


                                        effect on the estate being administered in bankruptcy.”
                                        Pacor, Inc. v. Higgins, 743 F.2d 984, 994 (3d Cir. 1984)
                                        overruled in part by Things Remembered, Inc. v. Petrarca,
                                        516 U.S. 124 (1995).

 The trustee sold certain assets to Papardelle with those assets

 remaining subject to the District of Columbia’s tax liens for tax

 debts owed by the debtor, and hence subject to levy under D.C.

 Code § 47-4471 to collect the tax debts.                                                                                       A proceeding to

 determine whether some of the assets seized by the tax levy are

 not among the assets the trustee sold (such that there has been a

 wrongful levy) is not a proceeding fitting within § 1334(b).

 First, such a dispute does not arise under the Bankruptcy Code.

 Second, the dispute does not arise in the case as it is not a

 matter of interpretation of the court’s sale order and does not

 otherwise entail a matter arising incident to the administration

 of the estate.                                                                                Indeed, the trustee has concluded his

 administration of the estate.                                                                                    Finally, the dispute is not

 related to the bankruptcy case: resolution of the dispute will

 have no impact on the bankruptcy estate.

                                                                                                                  III

                                        For the foregoing reasons, it is

                                        ORDERED that Papardelle’s request for an emergency hearing

 is DENIED.

                                                                                                                             [Signed and dated above.]

 Copies to: Debtor; recipients of e-notification of filings.



 R:\Common\TeelSM\TTD\Orders\Setting Hearings\Order Denying Emergency Hearing_Rotini_ v4.wpd
                                                                                                                   5
Case 17-00270-SMT                                                                              Doc 280    Filed 08/16/19 Entered 08/16/19 14:10:26   Desc Main
                                                                                                         Document Page 6 of 6




 R:\Common\TeelSM\TTD\Orders\Setting Hearings\Order Denying Emergency Hearing_Rotini_ v4.wpd
                                                                                                                   6
